         Case 3:19-cv-00527-SRU Document 1 Filed 04/09/19 Page 1 of 17



Dan Getman
Getman, Sweeney & Dunn, PLLC
260 Fair Street
Kingston, New York 12401
Tel. (845) 255-9370
Fax (845) 255-8649

Russell G. Wheeler
Charny & Wheeler P.C.
9 West Market Street
Rhinebeck, New York 12572
Tel. (845) 876-7500
Fax (845) 876-7501

Attorneys for Plaintiff Ionie Scott


UNITED STATES DISTRICT COURT
DISTRICT OF CONNECTICUT

 IONIE SCOTT, on behalf of herself and those
 similarly situated,

                                Plaintiffs,              COLLECTIVE AND
                                                         CLASS ACTION COMPLAINT
        vs.

 GRISWOLD HOME CARE, FMCH, INC.,                         Civil Action No. 19-527
 MARIA P. MALAFRONTE, in her individual
 capacity, CATHY HOWARD, in her individual
 capacity, all jointly and severally,

                                Defendants.



       Plaintiff Ionie Scott, on behalf of herself and those similarly situated, by and through her

attorneys Getman, Sweeney & Dunn, PLLC and Charny & Wheeler P.C. brings this action

pursuant to the Fair Labor Standards Act (FLSA) and Title 31, Chapter 558 of the Connecticut

General Statute (CGS), on behalf of herself and those similarly situated, to recover unpaid wages




                                                 1
             Case 3:19-cv-00527-SRU Document 1 Filed 04/09/19 Page 2 of 17



from Griswold Home Care, FMCH, INC., Maria P. Malafronte and Cathy Howard (collectively

Defendants) and in support alleges as follows as her Complaint.

                                      JURISDICTION AND VENUE

        1.       This Court has Federal question jurisdiction in that this action arises under

Federal statute, 29 U.S.C. § 216(b).

        2.       This Court has supplemental jurisdiction over the State Law claims pursuant to 29

U.S.C. § 1367.

        3.       Venue is proper in that the events and omissions giving rise to Plaintiff's claims

occurred in this judicial district.

                                               PARTIES

        4.       Plaintiff Ionie Scott (herein Plaintiff Scott) is an adult individual residing in

Fairfield County, Connecticut who was employed by Defendants as a home health aid from in or

about February 2017 until in or about October 2018.

        5.       At all times relevant herein, Defendant Griswold Home Care (herein Defendant

Griswold) was a Pennsylvania-based corporation with a business address of 947 Penn Avenue,

Wyomissing, Pennsylvania.

        6.       At all times relevant herein, Defendant FMCH, INC. (herein Defendant FMCH)

was a Connecticut domestic corporation, incorporated on or about May 1, 1991, and having a

business and mailing address of 1122 Broadbridge Avenue, Stratford Connecticut 06615.

        7.       Defendants Griswold and FMCH are collectively referred to herein as "Corporate

Defendants."

        8.       At all times relevant herein, Defendant Maria P. Malafronte (herein Defendant

Malafronte) was a resident and domiciliary of Connecticut engaged in the provision of home




                                                    2
            Case 3:19-cv-00527-SRU Document 1 Filed 04/09/19 Page 3 of 17



health aide services at various locations within the state of Connecticut, upon information and

belief managing and profiting from Defendant FMCH.

       9.       At all times relevant herein, Defendant Cathy Howard (herein Defendant Howard)

was a resident and domiciliary of Connecticut engaged in the provision of home health aide

services at various locations within the state of Connecticut, upon information and belief

managing and profiting from Defendant FMCH.

       10.      Defendants Malafronte and Howard are collectively referred to herein as

"Individual Defendants."

       11.      Defendant FMCH and the Individual Defendants are collectively referred to

herein as "the Connecticut Defendants."

                           DEFENDANTS' STATUS AS EMPLOYERS

                                   DEFENDANT GRISWOLD

       12.      Defendant Griswold is the oldest non-medical home care franchise organization in

the United States. It operates through more than one-hundred fifty (150) franchisees in twenty-

nine (29) states, including Connecticut.

       13.      At all times relevant herein, and as a matter of economic reality, Defendant

Griswold was an employer and/or joint employer of Plaintiff and employees similarly situated

within the meaning of the FLSA and CGS. Defendant Griswold employed and/or jointly

employed Plaintiffs and other employees similarly situated within the meaning of the FLSA and

CGS.

       14.      Upon information and belief, at all times relevant herein, Defendant Griswold

exercised control over Plaintiff Scott and other employees similarly situated.




                                                 3
            Case 3:19-cv-00527-SRU Document 1 Filed 04/09/19 Page 4 of 17



         15.    At all times relevant herein, Defendant Griswold recruited employees to perform

home health services through its franchises, including the Connecticut Defendants, using its web

site at www.griswoldhomecare.com.

         16.    At all times relevant herein, Defendant Griswold promulgated the standards by

which Plaintiff Scott and other similarly situated employees could be hired and retained as

employees by the Connecticut Defendants, including by mandating that they undergo and

successfully pass "screening for compassion, identity, integrity, and competence" and vowing

that "[w]e will not refer a caregiver into your home that we would not welcome into our own

home."

         17.    At all times relevant herein, Defendant Griswold promoted its franchise

opportunities by representing that it would provide franchisors with "4 total weeks of owner

training, field support at your grand opening, and an exceptional on-going training platform that

includes pointers for hiring the right employees, how to make sales and build a referral base of

customers and caregivers, how to market effectively, and much more. We check in on an

ongoing basis to help you become established."

         18.    Upon information and belief, at all times relevant herein, Defendant Griswold

employed its resources and capital in the manner described above to support and further the work

performed by Plaintiff and other employees similarly situated.

         19.    Upon information and belief, at all times relevant herein, Defendant Griswold

provided oversight and training to its franchises as described above to supervise, and through

such means did actually supervise, the work of Plaintiff Scott and other employees similarly

situated.




                                                 4
            Case 3:19-cv-00527-SRU Document 1 Filed 04/09/19 Page 5 of 17



         20.    Upon information and belief, at all times relevant herein, the fees generated by the

work performed Plaintiffs and other employees similarly situated was integral to Defendant

Griswold's business model.

         21.    At all times relevant herein Defendant Griswold charged its franchisees a

franchise fee of between forty-nine thousand five-hundred dollars ($49,500) to fifty-four

thousand five-hundred dollars ($54,500) and a continuing royalty fee of between 3.75% and

4.00%.

         22.    Upon information and belief, Defendant Griswold had no other source of revenue

other than the franchise fees and continuing royalty fees paid by its franchises.

         23.    At all times relevant herein, Defendant Griswold has constituted an enterprise

engaged in commerce, as defined by 29 U.S.C. § 203(s)(1), upon information and belief with a

gross annual volume of business done of not less than $500,000 and with employees engaged in

commerce, as defined by 29 U.S.C. § 203(b).

         24.    At all times relevant herein, Defendant Griswold's employees have engaged in

commerce by regularly travelling between at least New York, Pennsylvania and Connecticut to

provide home care services on behalf of Defendants.

         25.    At all times relevant herein, employees of Defendant Griswold have regularly

used interstate wires when communicating to facilitate the provision of home health care

services.

         26.    At all times relevant herein, Defendant Griswold has performed related activities

through unified operations or common control with the common purpose of running a for-profit

business that provides home care services.




                                                 5
          Case 3:19-cv-00527-SRU Document 1 Filed 04/09/19 Page 6 of 17



       27.     For all times relevant to this Complaint Defendant Griswold has been an

employer within the meaning of 29 U.S.C. §203(d) and Connecticut General Statute § 31-58.

                              THE CONNECTICUT DEFENDANTS

       28.     At all times relevant herein, the Connecticut Defendants provided home health

care services at various locations within the state of Connecticut through a franchise arrangement

with Defendant Griswold.

       29.     Defendant Howard and her mother Frances Malafronte began operating as a

franchisee of Defendant Griswold in 1991 to provide home health care services in Fairfield

County, Connecticut.

       30.     Upon information and belief, Defendant Howard and Frances Malafronte formed

Defendant FMCH in May 1991 for the purpose of providing home health care services as a

franchisee of Defendant Griswold.

       31.     Upon information and belief, the corporate name "FMCH" is acronym for

"Frances Malafronte [and] Cathy Howard."

       32.     Upon information and belief, at all times relevant herein, Individual Defendants

provided home health care services as a franchise of Defendant Griswold through Defendant

FMCH in Fairfield County within the state of Connecticut.

       33.     Defendants were and are joint employers of Plaintiff, acting indirectly and

directly in each other's interests in relation to Plaintiff's employment.

       34.     At all times relevant herein, Individual Defendants maintained control over all

aspects of the day-to-day functions of Defendant FMCH, including: (i) operational control over

the operational enterprise, including actively managing, supervising and directing the business

operations; (ii) power to establish, and in fact establishment of, the terms of employment of




                                                   6
            Case 3:19-cv-00527-SRU Document 1 Filed 04/09/19 Page 7 of 17



Plaintiff and others similarly situated; (iii) power to hire and fire; (iv) control over employee

work schedules; (v) the ability to determine the rate and method of employee payment; and (vi)

maintaining employment records of the employing entity.

        35.      At all times relevant herein, Individual Defendants acted directly and indirectly in

Defendant FMCH's interests in relation to its employees, including Plaintiff and others similarly

situated.

        36.      At all times relevant herein, the Coonecticut Defendants have jointly constituted

an enterprise engaged in commerce, as defined by 29 U.S.C. § 203(s)(1), upon information and

belief with a gross annual volume of business done of not less than $500,000 and with

employees engaged in commerce, as defined by 29 U.S.C. § 203(b).

        37.      At all times relevant herein, the Connecticut Defendants' employees have engaged

in commerce by regularly travelling between at least New York and Connecticut to provide

home care services on behalf of Defendants.

        38.      At all times relevant herein, employees of the Connecticut Defendants have

regularly used interstate wires when communicating to facilitate the provision of home health

care services.

        39.      At all times relevant herein, the Connecticut Defendants have performed related

activities through unified operations or common control with the common purpose of running a

for-profit business that provides home care services.

        40.      At all times relevant herein, the Connecticut Defendants have been an employer

within the meaning of 29 U.S.C. §203(d) and Connecticut General Statute § 31-58.

        41.      At all times relevant herein, Defendants have jointly constituted an enterprise

engaged in commerce, as defined by 29 U.S.C. § 203(s)(1), upon information and belief with a




                                                  7
             Case 3:19-cv-00527-SRU Document 1 Filed 04/09/19 Page 8 of 17



gross annual volume of business done of not less than $500,000 and with employees engaged in

commerce, as defined by 29 U.S.C. § 203(b).

                                              FACTS

           42.   As joint employers, Defendants provide home health care services to elderly

and/or infirm individuals through home health care aides such as Plaintiff.

           43.   Defendants serve clients in Connecticut.

           44.   Defendants employ individuals as home health care aides within their clients'

homes. The specific work assignments and hours of operation are determined by Defendants.

           45.   Defendants assign the home health care aides employed by them to work fixed

schedules based upon the needs of Defendants’ clients.

           46.   Defendants require the home health care employed by them to obtain Defendants’

approval in advance of any change to their schedule, including for vacation, personal days or

sick days.

           47.   Defendants require the home health care aides employed by them to record their

hours spent at each client’s residence.

           48.   Defendants require the home health care aides employed by them to address to

Defendants any concerns, complaints, requests or other issues that arise in connection with the

provision of services to Defendants’ clients; Defendants specifically prohibit the home health

care aides employed by them from bringing such matters directly to the attention of Defendants’

clients.

           49.   Defendants’ sole business consists of placing home health care aides in the homes

of Defendants’ clients. As such, the home health care aides employed by Defendants are integral

to Defendants’ business.




                                                  8
           Case 3:19-cv-00527-SRU Document 1 Filed 04/09/19 Page 9 of 17



         50.   Defendants do not require that the home health care aides employed by them

provide any financial investment in the operation of Defendants’ business.

         51.   Defendants market their service through various forms of advertising, license and

insure their home health care aides in the performance of service for Defendants’ clients,

coordinate the placement of their home health care aides with specific clients, arrange for

coverage of services to clients when Defendants’ home health care aides request time off and

handle all billing and collection for home health care services performed by their home health

care aides.

         52.   During her employment with Defendants, Plaintiff Scott was not entitled to earn

any incentive, bonus, commission or profit share other than the compensation paid to her by

Defendants as wages for hours worked.

         53.   Upon information and belief, Defendants have never paid any other individual

employed by them as a home health care aid any incentive, bonus, commission or profit share

other than the compensation paid to them as wages for hours worked.

         54.   Upon information and belief, Defendants are compensated by various payors,

including Medicaid, Medicare, private insurance companies, and directly by their clients. The

payors are billed hourly based on the amount of time Defendants’ aides spend within the clients'

homes.

                       DEFENDANTS' FAILURE TO PAY OVERTIME

         55.   In addition to those services typically provided by home health care aides, such as

bathing, grooming and toileting patients, Defendants required Plaintiff and other employees

similarly situated to routinely perform general housekeeping duties for clients.




                                                 9
         Case 3:19-cv-00527-SRU Document 1 Filed 04/09/19 Page 10 of 17



       56.       Such duties include taking out the garbage for entire household, caring for family

members other than the client, preparing and serving food and drinks for the household and its

guests, driving other family members and household guests, dusting and cleaning, cleaning

common areas and areas of homes not ordinarily used by patients, running miscellaneous errands

unrelated to the care of the client, grocery shopping, moving furniture, and even packing to move

the household.

       57.       In their marketing materials, Defendants specifically tout meal planning and

preparation, washing dishes, light housekeeping such as vacuuming and dusting, laundry and

linens, making/changing the bed, helping with organization, running errands, grocery shopping,

travel accompaniment to appointments, accompaniment on trips, pet care and plant care as

services that their home health aides could provide.

       58.       Defendants advised Plaintiff and other employees similarly situated of their

expectation that as home health care aides employed by them, they were expected to perform

such general household work as additional duties for their clients and their clients' family

members.

       59.       The amount of time Plaintiff Scott spent on such general household work

regularly exceeded twenty percent of her working time.

       60.       The other aides employed by Defendants similarly performed general household

work of the character described above for more than twenty percent of their working time for

Defendants.

       61.       Plaintiff was paid on a per day basis at a rate of one hundred fifty-eight dollars

($158) for each 24-hour shift.




                                                  10
         Case 3:19-cv-00527-SRU Document 1 Filed 04/09/19 Page 11 of 17



       62.     Plaintiff would also be paid an hourly rate for those assignments that were not a

24-hour shift assignment.

       63.     Upon information and belief, all home health aides working for Defendants who

worked 24-hour shifts were paid a per shift rate of pay and if working an hourly assignment

would be paid an hourly rate.

       64.     Plaintiff regularly worked in excess of 40 hours per week.

       65.     Defendants typically scheduled Plaintiff to work seven days a week. When

working a 24-hour shift Plaintiff worked in excess of thirteen hours on such days. As a result,

Plaintiff consistently worked well over forty (hours) in a work week.

       66.     At all times that she worked for Defendants, Plaintiff maintained -- separate and

apart from the households of the clients to which she was assigned by Defendants -- her own

residence where she received mail, kept her possessions and spent time when not working for

Defendants.

       67.     Despite regularly working in excess of forty (40) hours per week, and with

exception of certain holidays designated solely at the discretion of Defendants, Plaintiff and

other employees similarly situated were paid only straight time pay by way of twenty-four (24)

hour shift pay and/or hourly pay.

       68.     Defendants failed and refused to pay any overtime to any of the home health care

aides employed by them.

       69.     Upon information and belief there are at least four hundred (400) home health

care aides employed by Defendants who were never paid overtime compensation for hours

worked in excess of forty (40) in a week.




                                                11
          Case 3:19-cv-00527-SRU Document 1 Filed 04/09/19 Page 12 of 17



         70.   Throughout her employment with Defendants Plaintiff was never provided with

information, either written or verbal, regarding her eligibility for overtime pay.

         71.   Defendants have failed to comply with FLSA workplace posting requirements.

Defendants’ failure in this regard constitutes an attempt to conceal its employees' rights and

discourage them from taking steps to enforce the law as it applies to their circumstances.

                     DEFENDANTS' UNLAWFUL WAGE DEDUCTIONS

         72.   As part of the compensation paid to them, Defendants represented that Plaintiff

Scott and other employees similarly situated would be provided a meal or meals valued at ten

dollars ($10) per day.

         73.   Defendants' clients failed to provide Plaintiff Scott or other employees similarly

situated with any meal during the work day and/or failed to provide such a meal or meals valued

at ten dollars ($10) per day.

         74.   Plaintiff Scott and other employees similarly situated regularly advised

Defendants that Defendants' clients failed to provide them with any meal during the work day

and/or failed to provide such a meal or meals valued at ten dollars ($10) per day.

         75.   Notwithstanding that Plaintiff Scott and other employees similarly situated were

not provided meals and/or were not provided meals valued at least ten dollars ($10) per day and

notwithstanding the advisements by Plaintiff and other employees similarly situated that they had

not been provided such meals, Defendants continued to deduct from the wages of Plaintiff and

other employees similarly situated at a rate of ten dollars ($10) per day for the provision of such

meals.




                                                 12
          Case 3:19-cv-00527-SRU Document 1 Filed 04/09/19 Page 13 of 17



         76.   Upon information and belief there are at least four hundred (400) home health

care aides employed by Defendants from whose wages Defendants deducted for the provision of

meals.

                           COLLECTIVE ACTION ALLEGATIONS

         77.   For purposes of the FLSA collective action, the collective is defined as: All home

health care aides employed by Defendants on and after three years from the date this action is

commenced who were not paid overtime for hours worked over forty in a workweek.

         78.   Similarly situated former and current employees are readily identifiable through

Defendants' records. These similarly situated employees can be located and should be notified of

and allowed to opt-in to this action pursuant to 29 U.S.C. §216(b).

                               CLASS ACTION ALLEGATIONS

         79.   Plaintiff seeks certification under Rule 23 of the Federal Rules of Civil Procedure

of a class of employees who were and are employed as home health aides by Defendants from

April 7, 2011 through the present day and who were not properly paid overtime pay and/or had

unlawful deductions taken from their wages pursuant to the CGS for the period March 12, 2017.

         80.   Common questions of fact exist as to all of the members of the proposed class and

predominate over the questions affecting only individual members -- namely, whether

Defendants did not pay overtime wages to and/or made unlawful wage deductions from their

employees who were and are home health care aides.

         81.   The common questions of law include whether Defendants are liable to the

individual members under applicable State law.




                                                13
         Case 3:19-cv-00527-SRU Document 1 Filed 04/09/19 Page 14 of 17



        82.     Plaintiff's claims are typical of the claims of the members of the proposed class,

as Plaintiff and the other members' sustained damages arising out of the same wrongful conduct

of Defendants in failing to pay overtime wages and making unlawful wage deductions.

        83.     Plaintiff is represented by [local counsel] and Charny & Wheeler P.C. which has

the resources, expertise and experience necessary to prosecute this class action and their

attorneys do not have knowledge of any conflicts among the potential members of the class or

their respective counsel.

        84.     A class action is superior to other available methods for the fair and efficient

adjudication of the controversy raised in this lawsuit because: (1) the prosecution of separate

actions would be inefficient and wasteful of judicial resources; (2) the members of the proposed

class are likely located throughout the Northeast Region and are not likely to be able to vindicate

and enforce their claims unless this action is maintained as a class action; (3) the issues raised

can be more fairly and efficiently resolved in the context of a single action rather than piecemeal

litigation in separate actions; (4) the resolution of litigation in a single forum will avoid the risk

of confusion and possible inconsistent determinations; (5) the prosecution of separate actions

would create the risk of inconsistent or varying adjudications with respect to individuals

pursuing claims against the defendants which would establish incompatible standards of conduct;

(6) the defendants have acted on grounds applicable to all class members, making final

declaratory relief on behalf of all members necessary and appropriate; and (7) questions of law

and fact common to members of the class on issues of liability predominate over any questions,

such as those of individual damages, that will affect individual class members.

        85.     Plaintiff reserves the right to fashion such other classes and/or sub-classes to

properly protect the rights of putative class members.




                                                  14
         Case 3:19-cv-00527-SRU Document 1 Filed 04/09/19 Page 15 of 17



                            FIRST CAUSE OF ACTION
               FAILURE TO PAY OVERTIME IN VIOLATION OF THE FLSA
                                Collective Action

       86.     Plaintiff repeats and re-alleges the preceding allegations.

       87.     Defendants employed Plaintiff and those similarly situated for workweeks longer

than 40 hours and willfully failed to compensate Plaintiff and other employees similarly situated

for the time worked in excess of 40 hours per week, at a rate of at least one and one-half times

the regular hourly rate, in violation of the requirements of the FLSA.

       88.     As a consequence of the willful underpayment of wages, Plaintiff and those

employees similarly situated have incurred damages and Defendants are indebted to them in the

amount of the unpaid overtime compensation, together with interest, liquidated damages and

attorney's fees and costs, in an amount to be determined at trial.

                         SECOND CAUSE OF ACTION
         FAILURE TO PAY OVERTIME WAGES IN VIOLATION OF STATE LAW
                                Class Action

       89.     Plaintiff repeats and re-alleges the preceding allegations.

       90.     Defendants employed Plaintiff and those similarly situated for workweeks longer

than 40 hours and willfully failed to compensate Plaintiff for the time worked in excess of 40

hours per week, at a rate of at least one and one-half times the regular hourly rate, in violation of

the requirements of the CGS.

       91.     As a consequence of the willful underpayment of wages alleged above, the

plaintiff, and those similarly situated, have incurred damages and Defendants are indebted to

them in the amount of the unpaid overtime compensations pursuant to State law together with

interest, liquidated damages and attorney's fees and costs in an amount to be determined at trial.




                                                 15
         Case 3:19-cv-00527-SRU Document 1 Filed 04/09/19 Page 16 of 17



                          THIRD CAUSE OF ACTION
              UNLAWFUL DEDUCTION OF WAGES IN VIOLATION OF CGS
                                Class Action

       92.     Plaintiff repeats and realleges the preceding allegations.

       93.     During the term of her employment with Defendants, Defendants deducted a

meals credit from the wages of Plaintiff and other employees similarly situated.

       94.     Defendants represented that the basis for such deductions was the existence of an

arrangement by which their client would provide meals to Plaintiff and others similarly situated

at a value equivalent to the amount of such deduction.

       95.     By way of their complaints, Defendants had actual and constructive notice that

Plaintiffs and other employees similarly situated did not receive the meals for which the meals

credit were intended to be deducted.

       96.     Notwithstanding such notice, Defendants deducted the meal credit from the wages

of Plaintiff and other employees similarly situated.

       97.     Defendants' deduction of the meals credit from the wages of Plaintiff and other

employees similarly situated constitutes an unlawful deduction within the meaning of CGS.

                                    REQUEST FOR RELIEF

       98.     Plaintiff, on behalf of herself and the FLSA Collective Class, and the Class under

State Law requests the following relief:

               (i)     Certifying this cause as a collective action in accordance with 26 U.S.C. §

       216(b) with respect to the FLSA claims;

               (ii)    Certifying this action pursuant to Federal Rules of Civil Procedure 23(a),

       23(b)(2) and 23(b)(3), as a class action as to those claims brought pursuant to State Law,

       including as provided by Conn. Practice Book Sec. 9-9;




                                                16
       Case 3:19-cv-00527-SRU Document 1 Filed 04/09/19 Page 17 of 17



             (iii)    Judgment against Defendants for willful violation of the FLSA and State

      Law;

             (iv)     Liquidated damages as provided for by the FLSA and State Law;

             (v)      Pre- and post-judgment interest;

             (vi)     Any and all further relief available under the FLSA and State Law.

             (vii)    All costs and attorneys' fees incurred prosecuting these claims; and

             (viii)   Such other and further relief as the Court deems just and equitable.


Dated: Kingston, New York
       April 9, 2019



                                                _____s/ Dan Getman____________________
                                                Dan Getman
                                                Getman, Sweeney & Dunn, PLLC
                                                260 Fair Street
                                                Kingston, New York 12401
                                                Tel. (845) 255-9370
                                                Fax (845) 255-8649
                                                dgetman@getmansweeney.com

                                                Russell G. Wheeler
                                                Charny & Wheeler P.C.
                                                9 West Market Street
                                                Rhinebeck, New York 12572
                                                (845) 876-7500
                                                rwheeler@charnywheeler.com

                                                Attorneys for Plaintiff Ionie Scott




                                               17
